Case: 14-40450      Document: 00513106094         Page: 1    Date Filed: 07/07/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                    No. 14-40450                                    FILED
                                  Summary Calendar                               July 7, 2015
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SOTERO RAMIREZ-BALLEJO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:13-CR-934


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Sotero Ramirez-Ballejo appeals the 42-month prison term imposed
following his guilty plea conviction for illegal reentry. For the first time on
appeal, he contends that the district court committed reversible plain error by
imposing the 16-level enhancement of U.S.S.G. § 2L1.2(b)(1)(A)(i), based on his
prior Texas conviction for possessing methamphetamine with intent to deliver,
when the Texas statute of conviction could encompass administering a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40450    Document: 00513106094     Page: 2   Date Filed: 07/07/2015


                                 No. 14-40450

controlled substance and giving away a controlled substance for no
remuneration.
      These arguments are foreclosed by our recent holdings in United States
v. Martinez-Lugo, 782 F.3d 198, 204-05 (5th Cir. 2015), and United States v.
Teran-Salas, 767 F.3d 453, 458-62 (5th Cir. 2014), cert. denied, 135 S. Ct. 1892
(2015). Accordingly, Ramirez-Ballejo has shown no clear or obvious error with
regard to his sentence. See Puckett v. United States, 556 U.S. 129, 135 (2009).
      AFFIRMED.




                                       2